EXHIBIT 10.98

AMENDMENT NO. 1 TO AMENDED AND RESTATED CREDIT AGREEMENT

This AMENDMENT NO. 1 TO AMENDED AND RESTATED CREDIT AGREEMENT, dated as of
November 17, 2017 (this “Amendment”), is entered into by and among PRIVATE
NATIONAL MORTGAGE ACCEPTANCE COMPANY, LLC, a Delaware limited liability company
(the “Borrower”), the Lenders party hereto, and CREDIT SUISSE AG, CAYMAN ISLANDS
BRANCH, as administrative agent (in such capacity, including any successor
thereto, the “Administrative Agent”).

W I T N E S S E T H :

WHEREAS, the Borrower has entered into that certain Amended and Restated Credit
Agreement, dated as of November 18, 2016 (as amended, amended and restated,
supplemented and otherwise modified prior to the date hereof, the “Credit
Agreement”; the Credit Agreement as amended by this Amendment is hereinafter
referred to as the “Amended Credit Agreement”), among the Borrower, the Lenders
party thereto, the Administrative Agent and the other parties party thereto from
time to time;

WHEREAS, pursuant to the Credit Agreement, the Lenders have extended credit to
the Borrower on the terms and conditions set forth therein;

WHEREAS, the Borrower has requested certain amendments to the Credit Agreement
as set forth below; and

WHEREAS, the Borrower and the Lenders party hereto have agreed to amend certain
provisions of the Credit Agreement on the terms and conditions contained herein.

NOW, THEREFORE, it is agreed as follows:

ARTICLE 1

Definitions

Section 1.1      Defined Terms.  Terms defined in the Credit Agreement and used
herein shall have the meanings assigned to such terms in the Credit Agreement,
unless otherwise defined herein or the context otherwise requires.

ARTICLE 2

Amendments

Section 2.1     Amendments to Credit Agreement.  The Credit Agreement is hereby
amended and modified as follows:

(a)     Section 1.01 of the Credit Agreement is hereby amended by inserting the
following defined term between the definitions of the terms “Alternate Base
Rate” and “Ant-Corruption Laws”:

“Amendment No. 1 Effective Date” shall have the meaning assigned to the term
“Amendment Effective Date” in that certain Amendment No. 1 to Amended and
Restated Credit







--------------------------------------------------------------------------------

 



Agreement, dated as of November 17, 2017, among the Borrower, the Lenders party
thereto and the Administrative Agent.

(b)     The definition of “Maturity Date” set forth in Section 1.01 of the
Credit Agreement is amended by replacing the reference to “the day that is 364
days after the Closing Date” therein with a reference to “November 16, 2018”.

(c)     The definition of “Incremental Advance Rate MSR Indebtedness” set forth
in Section 1.01 of the Credit Agreement is amended by (i) inserting “(excluding
any repurchase facility or other asset-level financing arrangement entered in
connection with a Securitization)” between the words “the amount of any MSR
Indebtedness” and “that exceeds” and (ii) replacing the reference to “60%”
therein with a reference to “75%”.

(d)     Section 3.05(a) of the Credit Agreement is hereby amended by (x)
replacing the phrase “December 31, 2015, December 31, 2014 and December 31,
2013” with the phrase “December 31, 2016, December 31, 2015 and December 31,
2014” in clause (i) thereof and (y) by replacing the phrase “September 30, 2016”
with the phrase “September 30, 2017” in clause (ii) thereof.

(e)     Section 3.05(e) of the Credit Agreement is hereby amended by replacing
the phrase “December 31, 2015” with the phrase “December 31, 2016”.

(f)     Section 3.12 of the Credit Agreement is hereby amended by replacing the
phrase “September 30, 2016” with the phrase “September 30, 2017”.

(g)     Sections 6.07, 6.08 and 6.09 of the Credit Agreement are hereby amended
by replacing the phrase “December 31, 2016”, in each instance where such phrase
appears in such Sections, with the phrase “December 31, 2017”.

(h)     Schedules 1.01(c), 1.01(e), 6.04(ii), 6.05 and 6.06 of the Credit
Agreement are hereby amended and restated in their entirety by replacing such
Schedules with the corresponding Schedules attached hereto.

(i)     Each reference to the “Closing Date” in each of (i) the definition of
the term “Unrestricted Subsidiary” in Section 1.01 of the Credit Agreement, (ii)
Section 6.04(ii) of the Credit Agreement, (iii) Section 6.05(xxiv) of the Credit
Agreement, (iv) Section 6.06(iii) of the Credit Agreement and (v) Section
6.06(vi) of the Credit Agreement is hereby replaced with a reference to the
“Amendment No. 1 Effective Date”.

ARTICLE 3

Miscellaneous

Section 3.1     Conditions to Effectiveness.  This Amendment shall become
effective as of the later of (the “Amendment Effective Date”) (x) November 17,
2017 and (y) the date on which:

(a)     Amendment.  The Administrative Agent shall have received duly executed
and delivered counterparts of this Amendment that, when taken together, bear the
signatures of the Borrower and the Lenders party to the Credit Agreement as of
such date;

(b)     Secretary Certificate.  The Administrative Agent shall have received a
certificate of the Secretary or Assistant Secretary of each Credit Party dated
the Amendment Effective Date and





2

--------------------------------------------------------------------------------

 



certifying (i) that attached thereto is a copy of the certificate or articles of
incorporation or other equivalent formation document, including all amendments
thereto, of each Credit Party, certified as of a recent date by the Secretary of
State (or other similar official) of the state of its organization, (ii) that
attached thereto is a true and complete copy of the by-laws, partnership
agreement, limited liability company agreement, memorandum and articles of
association or other equivalent governing document of such Credit Party as in
effect on the Amendment Effective Date and at all times since a date prior to
the date of the resolutions described in clause (iii) below, (iii) that attached
thereto is a true and complete copy of resolutions duly adopted by the board of
directors (or equivalent governing body) of such Credit Party authorizing the
execution, delivery and performance of this Amendment, the Acknowledgment and
any other Credit Document or other document required to be executed and
delivered on behalf of the Borrower  or such Credit Party under this Amendment,
and that such resolutions have not been modified, rescinded or amended and are
in full force and effect on the Amendment Effective Date, (iv) that the
certificate or articles of incorporation or other equivalent formation document
of such Credit Party has not been amended since the date of the last amendment
thereto furnished pursuant to clause (i) above, and (v) as to the incumbency and
specimen signature of each officer executing this Amendment, the Acknowledgment
or any other document delivered in connection herewith on behalf of such Credit
Party; and the certificate referred to in this clause (b) shall contain a
certification by an Authorized Officer of such Credit Party as to the incumbency
and specimen signature of the Secretary or Assistant Secretary executing such
certificate pursuant to this clause (b);

(c)     Good Standing Certificate of the Borrower.  The Administrative Agent
shall have received a certificate as to the good standing of each Credit Party
as of a recent date, from the Secretary of State (or other similar official) of
the state of its organization;

(d)     Closing Certificate.  The Administrative Agent shall have received a
certificate, dated the Amendment Effective Date and signed by an Authorized
Officer of the Borrower, confirming compliance with the conditions precedent set
forth in (b), (c) and (d) of Section 4.01 of the Credit Agreement;

(e)     Opinions of Counsel.  The Administrative Agent shall have received, on
behalf of itself and the Lenders, a favorable written opinion of (i) Morgan,
Lewis & Bockius LLP, counsel to the Borrower, and (ii) in-house counsel of the
Borrower, each such opinion to be in form and substance reasonably satisfactory
to the Administrative Agent, in each case (A) dated the Amendment Effective
Date, (B) addressed to the Administrative Agent and the Lenders, and
(C) covering such matters relating to this Amendment and the transactions
contemplated hereby as the Administrative Agent shall reasonably request, and
the Borrower hereby requests such counsel to deliver such opinions;

(f)     No Default.  On the date hereof and on the Amendment Effective Date
(both before and after giving effect to this Amendment), no Default or Event of
Default shall have occurred and be continuing;

(g)     Accuracy of Representations and Warranties.  Each of the representations
and warranties set forth in Section 3.2 of this Amendment shall be correct in
all material respects on and as of the Amendment Effective Date as though made
on and as of such date, except to the extent that any such representations and
warranties are stated to relate solely to an earlier date, in which case such
representations and warranties shall be correct in all respects as of such
earlier date; provided that any representation and warranty that is qualified as
to “materiality”, “Material Adverse Effect” or similar language shall be true
and correct (after giving effect to any qualification therein) in all respects
on such respective dates;





3

--------------------------------------------------------------------------------

 



(h)     Acknowledgment and Confirmation.  The Administrative Agent shall have
received the Acknowledgment and Confirmation, substantially in the form of
Exhibit A hereto (the “Acknowledgement”), dated as of the Amendment Effective
Date, executed and delivered by an authorized officer or other authorized
signatory of each Guarantor;

(i)     Effectiveness Fee and Expenses.  The Borrower shall have paid to the
Administrative Agent on or before the Amendment Effective Date (i) for the
account of each Lender, a consent fee equal to 0.50% of the Commitment of such
Lender as in effect on the Amendment Effective Date after giving effect to this
Amendment, (ii) all Fees and other amounts due and payable on or prior to the
Amendment Effective Date and (iii) all reasonable and documented fees,
out-of-pocket costs and expenses of the Administrative Agent incurred in
connection with this Amendment, any other documents prepared in connection
herewith and the transactions contemplated hereby, including, without
limitation, the reasonable fees, charges and disbursements of Davis Polk &
Wardwell LLP, counsel for the Administrative Agent; and

(j)     Documentation.  The Administrative Agent shall have received, at least
five Business Days prior to the Amendment Effective Date, to the extent
requested, all documentation and other information required by regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including the USA PATRIOT Act.

Section 3.2     Representations and Warranties.   To induce the other parties
hereto to enter into this Amendment, the Borrower represents and warrants to
each of the Administrative Agent and the Lenders that:

(a)     Each of the representations and warranties set forth in Article 3 of the
Credit Agreement and in each other Credit Document are true and correct in all
material respects on and as of the Amendment Effective Date as though made on
and as of such date, except to the extent that any such representation or
warranty is stated to relate solely to an earlier date, in which case such
representation or warranty is true and correct in all material respects as of
such earlier date, provided that in each case, any representation or warranty
that is qualified as to “materiality” or “material adverse effect” is true and
correct (after giving effect to any qualification therein) in all respects;

(b)     As of the date hereof, the Borrower has the limited liability company
power and authority, and the legal right, to enter into and perform this
Amendment.  The execution, delivery and performance of this Amendment have been
duly authorized by all necessary limited liability company action on the part of
such party.  The execution and delivery by such party of this Amendment, and
performance by such party of the Amended Credit Agreement, will not (i)
contravene any provision of any law, statute, rule or regulation or any order,
writ, injunction or decree of any court or Governmental Authority, (ii) (x)
violate or result in any breach of any of the terms, covenants, conditions or
provisions of, or constitute a default under, or give rise to any right to
accelerate or to require the prepayment, repurchase of redemption of any
obligation under, or (y) result in the creation or imposition of (or the
obligation to directly or indirectly create or impose) any Lien (except pursuant
to the Security Documents) upon any of the property or assets of any Credit
Party or any Restricted Subsidiary pursuant to the terms of, any indenture,
mortgage, deed of trust, credit agreement or loan agreement, or any other
agreement, contract or instrument, in each case to which any Credit Party or any
Restricted Subsidiary is a party or by which it or any of its property or assets
is bound or to which it may be subject or (iii) violate any provision of the
certificate or articles of incorporation, certificate of formation, limited
liability company agreement or by-laws (or equivalent organizational documents),
as applicable, of any Credit Party or any Restricted Subsidiary, except to the
extent all violations or contraventions with respect to the foregoing clauses
(i) and (ii)(x) could not, either individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect.  This Amendment constitutes a
legal, valid and binding obligation of





4

--------------------------------------------------------------------------------

 



such party, enforceable against such party in accordance with its terms, except
to the extent that such enforcement may be limited by applicable bankruptcy,
insolvency, and other similar laws affecting creditors’ rights generally;

(c)     The Acknowledgement, when executed and delivered by each Guarantor party
thereto, will constitute a legal, valid and binding obligation of such
Guarantor, enforceable against such Guarantor in accordance with its terms,
except to the extent that such enforcement may be limited by applicable
bankruptcy, insolvency, and other similar laws affecting creditors’ rights
generally; and

(d)     On the date hereof and on the Amendment Effective Date (both before and
after giving effect to this Amendment), no Default or Event of Default has
occurred and is continuing.

Section 3.3     Severability.     In the event any one or more of the provisions
contained in this Amendment should be held invalid, illegal or unenforceable in
any respect, the validity, legality and enforceability of the remaining
provisions contained herein and therein shall not in any way be affected or
impaired thereby (it being understood that the invalidity of a particular
provision in a particular jurisdiction shall not in and of itself affect the
validity of such provision in any other jurisdiction). The parties shall
endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

Section 3.4     Continuing Effect; No Other Waivers or Amendments.

(a)     This Amendment shall not constitute an amendment to or waiver of any
provision of the Credit Agreement and the other Credit Documents except as
expressly stated herein and shall not be construed as a consent to any action on
the part of the Borrower or any other Credit Party that would require an
amendment, waiver or consent of the Administrative Agent or the Lenders except
as expressly stated herein.  Except as expressly amended or waived hereby, the
provisions of the Credit Agreement and the other Credit Documents are and shall
remain in full force and effect in accordance with their terms.

(b)     The parties hereto acknowledge and agree that (i) this Amendment, the
Acknowledgment and any other Credit Documents executed and delivered in
connection herewith do not constitute a novation, or termination of the
“Obligations” (as defined in the Credit Documents) under the Credit Agreement as
in effect prior to the Amendment Effective Date; (ii) such “Obligations” are in
all respects continuing (as amended hereby) with only the terms thereof being
modified to the extent expressly provided in this Amendment; and (iii) the Liens
and security interests as granted under the Credit Documents securing payment of
such “Obligations” are in all such respects continuing in full force and effect
and secure the payment of the “Obligations.”

(c)     On and after the Amendment Effective Date, each reference in the Credit
Agreement to “this Agreement”, “hereunder”, “hereof”, “herein” or words of like
import, shall mean and be a reference to the Amended Credit Agreement, and this
Amendment and the Credit Agreement shall be read together and construed as a
single instrument.  This Amendment and the Acknowledgment shall be a Credit
Document for all purposes under the Credit Agreement.

Section 3.5     Counterparts.     This Amendment may be executed in any number
of counterparts and by the different parties to this Amendment in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same
Amendment.  Delivery of an executed counterpart of a signature page to this
Amendment by





5

--------------------------------------------------------------------------------

 



facsimile or other electronic image shall be effective as delivery of a manually
executed counterpart of this Amendment.

Section 3.6     GOVERNING LAW.     THIS AMENDMENT SHALL BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

Section 3.7.    Assignment by Morgan Stanley Bank N.A. to Morgan Stanley Senior
Funding, Inc. Notwithstanding the provisions of Section 9.04 of the Credit
Agreement, Morgan Stanley Bank, N.A. hereby assigns its Commitment and Loans to
Morgan Stanley Senior Funding, Inc. and Morgan Stanley Senior Funding, Inc.
hereby accepts such assignment, effective simultaneously with the effectiveness
of this Amendment on the Amendment Effective Date, the Borrower and
Administrative Agent hereby consent to such assignment and the Administrative
Agent is hereby instructed to record such assignment in the Register.

* * *

 

 



6

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered by their respective duly authorized officers as of the date first
above written.

 

 

 

 

PRIVATE NATIONAL MORTGAGE ACCEPTANCE

 

COMPANY, LLC, as the Borrower

 

 

 

By:

/s/ Pamela Marsh

 

 

Name:  Pamela Marsh

 

 

Title:    Managing Director, Treasurer

 





[Signature Page to Amendment No. 1 to Amended and Restated Credit Agreement
(PennyMac)]

--------------------------------------------------------------------------------

 



 

CREDIT SUISSE AG, CAYMAN ISLANDS

 

BRANCH, as Administrative Agent and a Lender

 

 

 

 

 

By:

/s/ Doreen Barr

 

 

Name:  Doreen Barr

 

 

Title:    Authorized Signatory

 

 

 

 

 

By:

/s/ Shyam Kapadia

 

 

Name:  Shyam Kapadia

 

 

Title:    Authorized Signatory

 





[Signature Page to Amendment No. 1 to Amended and Restated Credit Agreement
(PennyMac)]

--------------------------------------------------------------------------------

 



 

LENDER:

 

 

 

 

 

Barclays Bank PLC, as a Lender

 

 

 

 

 

By:

/s/ Vanessa Kurbatskiy

 

Name:

Vanessa Kurbatskiy

 

Title:

Vice President

 

 

 



[Signature Page to Amendment No. 1 to Amended and Restated Credit Agreement
(PennyMac)]

--------------------------------------------------------------------------------

 



 

LENDER:

 

 

 

 

 

GOLDMAN SACHS BANK USA, as a Lender

 

 

 

 

 

By:

/s/ Ryan Durkin

 

Name:

Ryan Durkin

 

Title:

Authorized Signatory

 

 

 

 

 

By:

 

 

Name:

 

Title:

 







--------------------------------------------------------------------------------

 



 

LENDER:

 

 

 

 

 

JPMorgan Chase Bank, N.A., as a Lender

 

 

 

 

 

By:

/s/ Gregory A. Jansen

 

Name:

Gregory A. Jansen

 

Title:

Executive Director

 

 

 

 

 

By:

 

 

Name:

 

Title:

 





2

--------------------------------------------------------------------------------

 



 

LENDER:

 

 

 

 

 

Citibank, N.A., as a Lender

 

 

 

 

 

 

 

By:

/s/ Ciaran Small

 

Name:

Ciaran Small

 

Title:

Vice President

 





3

--------------------------------------------------------------------------------

 



 

Morgan Stanley Bank, N.A., as a Lender

 

 

 

 

 

By:

/s/ Michael King

 

Name:

Michael King

 

Title:

Authorized Signatory

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 





4

--------------------------------------------------------------------------------

 



 

Morgan Stanley Senior Funding, Inc., as a Lender

 

 

 

 

 

 

 

By:

/s/ Michael King

 

Name:

Michael King

 

Title:

Vice President

 





5

--------------------------------------------------------------------------------

 



EXHIBIT A

TO AMENDMENT

[FORM OF] ACKNOWLEDGMENT AND CONFIRMATION

1.     Reference is made to the Amendment No. 1 to Amended and Restated Credit
Agreement, dated as of November 17, 2017 (the “Amendment”), by and among the
Borrower, the Administrative Agent and the Lenders party thereto.  Capitalized
terms used but not otherwise defined herein shall have the meanings assigned to
such terms in the Amendment or the Amended Credit Agreement, as the case may be.

2.     Each of the undersigned hereby (a) acknowledges receipt of a copy of the
Amendment and (b) consents to and approves the execution, delivery and
performance of the Amendment and the performance of the Amended Credit
Agreement.

3.     After giving effect to the Amendment and the amendments and modifications
to the Credit Documents effectuated by the Amendment (collectively, the
“Modifications”), each of the undersigned ratifies, reaffirms and agrees (i)
that the Amendment and any other Credit Documents executed and delivered in
connection therewith do not constitute a novation, or termination of the
“Obligations” under and as defined in the Credit Agreement as in effect prior to
the Amendment Effective Date, (ii) that such “Obligations” are in all respects
continuing (as amended thereby) with only the terms thereof being modified to
the extent provided in the Amendment, (iii) to perform all of its obligations
under each Credit Document to which it is a party (whether as original signatory
thereto, by supplement thereto, by operation of law or otherwise), and (iv) that
all such obligations remain in full force and effect.

4.     After giving effect to the Amendment and the Modifications effectuated
thereby, each of the undersigned, with respect to each Credit Document to which
it is a party (a) reaffirms and ratifies its unconditional guarantee of the full
and punctual payment and performance of the Obligations as further set forth in
the Guaranty, (b) reaffirms and ratifies the Liens and security interests
granted by the undersigned under such Credit Document and (c) confirms and
acknowledges that the Liens and security interests granted by the undersigned
under such Credit Document remain in full force and effect and secure the
payments of the “Obligations.”

5.     After giving effect to the Amendment and the Modifications effectuated
thereby, each of the undersigned agrees that, from and after the Amendment
Effective Date, each reference to “the Credit Agreement” in the Credit Documents
shall be deemed to be a reference to the Amended Credit Agreement.

6.     THIS ACKNOWLEDGMENT AND CONFIRMATION SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

7.     This Acknowledgment and Confirmation may be executed in any number of
counterparts and by the different parties to this Acknowledgement and
Confirmation in separate counterparts, each of which when so executed shall be
deemed to be an original and all of which taken together shall constitute one
and the same Acknowledgement and Confirmation.  Delivery of an executed
counterpart of a signature page to this Acknowledgement and Confirmation by
facsimile or other electronic image shall be effective as delivery of a manually
executed counterpart of this Acknowledgement and Confirmation.

 

 



6

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have caused this Acknowledgment and
Confirmation to be duly executed and delivered by their proper and duly
authorized officers as of the day and year first above written.

 

 

 

 

[  ]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[  ]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[  ]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[  ]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------